Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 08/18/2021 in which claims 1-5, 7-15, and 17-20 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 8, 9, 11, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2020/0019784) in view of Fairlamb (US 2011/0109651) and further in view of Jiang (US 2016/0283483).

As to claim 1, Sun teaches a system for automatedly ranking dermatological images, the system comprising an image analysis device, the image analysis device designed and configured to ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]):

receive a plurality of images of a skin surface ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]);

detect, using a machine-learning process, an anatomical feature of interest in each image of the images of the skin surface ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]);

determine a degree of quality of depiction of the anatomical feature in each image of the plurality of images ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

Sun does not teach wherein detecting the anatomical feature of the interest further comprises: detecting a plurality of anatomical features in a single image of the plurality of images; ranking the plurality of anatomical features by severity; and selecting a highest-ranking anatomical feature of the plurality of anatomical features; and ranking the plurality images according to degree of quality of depiction of the anatomical feature in each image.

However, Fairlamb teaches detecting a plurality of anatomical features in a single image of the plurality of images; ranking the plurality of anatomical features by severity; and selecting a highest-ranking anatomical feature of the plurality of anatomical features ([0066] – “selecting an image to be displayed, receiving as input data generated by scanning a computer readable identifier (e.g. a barcode) associated with a scar cast, determining whether the selected image and the input data satisfy a predetermined relationship; and collecting data indicating the severity of scarring if said predetermined relationship is satisfied”; [0106]-[0111] and FIGs. 3A and 3B – severity scale as equal as evaluating which scarring in which sub-image is more or less severe; [0178], [0180], and [0181] – ranking of sub-images in an image in which images are compared with each other and one image is evaluated to be more or less severe than the other image as well as indicating the severity of scarring).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system with Fairlamb’s system to show wherein detecting the 

The combination of Sun and Fairlamb does not teach ranking the plurality images according to degree of quality of depiction of the anatomical feature in each image.

However, Sun does teach wherein the computing devices 103 may also use the aggregate scores to determine images 130 that are aesthetically similar to one another. For example, computing devices 103 may organize images 130 based on aesthetic similarities and may create folders for images 130 having similar aesthetic qualities or aggregate scores. As should be appreciated, the aggregate score for images 130 may otherwise be used for many different applications, such as, for example, video summarization, ranking images in an album, ranking frames in a video, etc. ([0106]). In addition, Jiang teaches ranking a plurality images according to degree of quality of depiction of features in each image ([0026]-[0028], [0098]-[0100], [0112], [0116], [0122], [0126], and [0167]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system and Fairlamb’s system with Jiang’s system to show ranking the plurality images according to degree of quality of depiction of the anatomical feature in each image in order to allow high-ranking, quality images to be found from a set of images. For example, the hierarchical data structure can allow a system to determine a group of selected images at a higher level (e.g., larger) time scale based on groups of images from a lower level (e.g., smaller) time scale in the data structure. This can provide processing savings since a smaller number of images can be examined and ranked. The use of a ranking data structure can provide greater time diversity in ranked images selected from a set of images, thus providing images for users that may have more content variety. The hierarchical data structure provides efficient determination of high-ranking selected images at desired time scales. This may allow a device with relatively low computational resources to efficiently find and/or 

As to claim 11, the apparatus of claim 1 comprises all the elements and performs all the steps of the method of claim 11. Therefore, claim 11 is rejected similarly as claim 1.

As to claims 3 and 13, Sun further teaches wherein the plurality of images further comprises a burst of images of an area of skin ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

As to claims 4 and 14, Sun further teaches wherein the image analysis device is further configured to receive the plurality of images by: generating a first image capture parameter; transmitting a command to a camera to take at least a first image of the plurality of digital images with the first image capture parameter; generating a second image capture parameter; transmitting a command to the camera to take at least a second image of the plurality of digital images with the second image capture parameter; and receiving, from the camera, the at least a first image and the at least second image ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

As to claims 5 and 15, Sun further teaches wherein the anatomical feature of interest depicted in each image of the plurality of images is identical to the anatomical feature of interest depicted in each other image of the plurality of images ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

As to claims 8 and 18, Sun further teaches wherein the machine-learning process includes a machine-learning process classifying the plurality of images to a category of anatomical feature ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

As to claims 9 and 19, Sun further teaches wherein the image analysis device is further configured to determine the degree of quality of depiction by determining a degree of blurriness of each image ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Fairlamb and Jiang and further in view of Bialynicka (US 2018/0196587).

As to claims 2 and 12, the combination of Sun, Fairlamb, and Jiang does not teach wherein each image of the plurality of images has at least an image capture parameter differing from an image capture parameter of each other image of the plurality of images.

However, Bialynicka teaches wherein each image of the plurality of images has at least an image capture parameter differing from an image capture parameter of each other image of the plurality of images ([0053], [0061], [0093], [0104], [0105], [0150], [0209], and [0283]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system, Fairlamb’s system, and Jiang’s system with Bialynicka’s system in order to provide mobile image capture devices that continuously capture imagery while providing additional advanced features in a resource-efficient manner (Bialynicka; [0012]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Fairlamb and Jiang and further in view of Moon (US 8,027,521).

As to claims 7 and 17, the combination of Sun, Fairlamb, and Jiang does not teach wherein: the machine-learning process includes a machine-learning process using demographically linked training 

However, Moon teaches wherein: the machine-learning process includes a machine-learning process using demographically linked training data; and the image analysis device is further configured to match the plurality of images to the demographically linked training data (cols. 7-13).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system, Fairlamb’s system, and Jiang’s system with Moon’s system in order to provide a method and system for a face-based automatic gender recognition system that utilizes localized facial and non-facial image features of humans (Moon; col. 7).

Allowable Subject Matter

Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 08/18/2021 have been fully considered but they are moot in light of the new grounds of rejection incorporating the Fairlamb reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482